Order entered April 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01470-CV

                  SAM GRIFFIN FAMILY INVESTMENTS-I, INC, D/B/A
                     BUMPER TO BUMBER CAR WASH, Appellant

                                                V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                            ORDER
       Before the Court is appellant’s April 25, 2013 motion for an extension of time to file its

brief. Appellant informs the Court that it cannot prepare its brief until the trial court files its

findings of fact and conclusions of law. Appellant timely filed its request for findings of fact and

conclusions of law. Accordingly, we GRANT appellant’s motion to the extent that, we ABATE

this appeal and ORDER the Honorable Jim Jordan, Judge of the 160th Judicial District Court of

Dallas County, Texas, to file findings of fact and conclusions of law within twenty days of the

date of this order.

       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, within thirty days

of the date of this order, a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law. Appellant shall file its brief thirty days after the supplemental

clerk’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Jim Jordan, Gary Fitzsimmons, and all counsel of record.


                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE